Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of Species M.II: claims 1-2, 5-9, 11-13, in the “Response to Election / Restriction Filed - 01/11/2022”, withdrawal of non-elected claims 3-4, incorporation of claim 10 into claim 1 and cancellation of claim 10 are acknowledged. This office action considers claims 1-9, 11-13, in “Claims - 01/11/2022”, pending for prosecution, of which claims 3-4 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20180006645 A1 – hereinafter Kondo) in view of Grundmann et al. (US Grundmann) and in further view of Hardin et al. (US 20130192656 A1 – hereinafter Hardin).
	Regarding Claim 1, Kondo teaches a micro light-emitting diode chip adapted to emit a red light or an infrared light (see the entire document; Fig. 1A; specifically, [0064]-[0125], and as cited below), comprising:
a gallium arsenide (GaAs) epitaxial structure layer (10; Fig. 1A; [0064] – “a substrate 10 such as a GaAs substrate”), an N-type contact layer (18 – [0069] - “an n-cathode (DBR) layer 18”), a 5tunneling junction layer (15 – [068] – “The tunnel junction (tunnel diode) layer 15”), a P-type semiconductor layer (13 – [0067] – “the p-gate layer 13”), a light-emitting layer (17 – [0069] – “a light-emitting layer 17”), an N-type semiconductor layer (14 – [0067] – “the n-cathode layer 14”).
But, Kondo does not expressly disclose an N-type contact layer, a 5tunneling junction layer, a P-type semiconductor layer, a light-emitting layer, an N-type semiconductor layer, and an N-type window layer sequentially along a stacking direction; and a first electrode, electrically contacting the N-type contact layer; and a second electrode, electrically contacting the N-type window layer and wherein the tunneling junction layer is doped with both N-type and P-type dopants, and a ratio of a molar concentration of the P-type dopant to a molar concentration of the N-type dopant falls within a range of 10 to 100.
However, in a related art, Grundmann teaches an N-type contact layer (109; Fig. 1, [0023] – “n-type semiconductor region 109”), a 5tunneling junction layer (107 – “Tunnel junction 107”), a P-type semiconductor layer (105 – [0022] - “p-type semiconductor region 105”), a light-emitting layer (103 – [0022] - “active region 103”), an N-type 101 – “n-type semiconductor region 101”), and an N-type window layer (top portion of 101 – Note: [0025] states layer 101 has periodic arrays of layers with alternating compositions. Therefore, a bottom layer and a top layer of 101 are n-types) sequentially along a stacking direction (Fig. 1 shows sequential stack); 
and a first electrode (111 – [0023]), electrically contacting the N-type contact layer (109); and a second electrode (113), electrically contacting the N-type window layer (top portion of 101) and wherein the tunneling junction layer (107) is doped with both N-type and P-type dopants (Fig. 2A shows the details of tunnel junction 207A [analogous to layer 107] comprising “second p-type semiconductor region 215 (e.g., l.sub.0.65Ga.sub.0.35N:Mg; [Mg]˜1e20 cm.sup.−3) and third n-type semiconductor region 217 (e.g., Al.”) – [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an N-type contact layer, a 5tunneling junction layer, a P-type semiconductor layer, a light-emitting layer, an N-type semiconductor layer, and an N-type window layer sequentially along a stacking direction; and a first electrode, electrically contacting the N-type contact layer; and a second electrode, electrically contacting the N-type window layer and wherein the tunneling junction layer is doped with both N-type and P-type dopants as is taught by Grundmann into Kondo.
The ordinary artisan would have been motivated to integrate Grundmann structure into Kondo structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED with the tunnel junction layer 107 Grundmann – [0029].
But, neither Kondo nor Grundmann disclose a ratio of a molar concentration of the P-type dopant to a molar concentration of the N-type dopant falls within a range of 10 to 100.
However, it is well known in the art to modulate the doping profile of the two layers of the tunnel junction as is also taught by Hardin (Hardin – [0068] – “the tunnel junction comprising a p-type doped layer having a p-type dopant concentration between 10.sup.15 to 10.sup.18 cm.sup.3 and the multi-crystalline group II-VI semiconductor material emitter of the second photovoltaic sub-cell comprising an n-type doped layer having an n-type dopant concentration between 10.sup.15 to 10.sup.19 cm.sup.-3” – therefore, choosing a dopant concentration of p-type dopant of 10.sup.18 cm.sup.3 and n-type dopant of 10.sup.19 cm.sup.-3 will result in a ratio of p-type to n-type within the range as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a ratio of a molar concentration of the P-type dopant to a molar concentration of the N-type dopant falls within a range of 10 to 100 as is taught by Hardin into the combination of Kondo and Grundmann.
The ordinary artisan would have been motivated to integrate Hardin structure into combination of Kondo and Grundmann structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED with the Hardin – [0038] as is well known in the art.
Regarding Claim 2, the combination of Kondo, Grundmann and Hardin teaches claim 1 from which claim 2 depends. The first electrode and second electrode of the combination of Kondo, Grundmann and Hardin [that is 111 and 113 of Grundmann] are located on opposite sides of the device, therefore, the combination does not expressly disclose wherein the first electrode and 10the second electrode are located on one side of the micro light-emitting diode chip opposite to the stacking direction.
However, it is well known in the art to place the difference locations to route signals in/out of the device as is also taught by Kondo (Kondo teaches electrodes 93 and 92 [Fig. 1] located on the same side).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kondo, Grundmann and Hardin to dispose the both the electrodes on the same side of the LED so as to conveniently route signals in/out of the device as is well known in the art.
The ordinary artisan would have been motivated to integrate Hardin structure into combination of Kondo and Grundmann structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED with the tunnel junction layer with different dopant concentrations of the tunnel junction layers that ensures large photocurrents travel between photovoltaic devices – see Hardin – [0038] as is well known in the art.
Regarding Claim 11, the combination of Kondo, Grundmann and Hardin teaches claim 1 from which claim 11 depends.
But, the combination does not expressly disclose wherein the molar concentration of the P-type dopant of the tunneling junction layer is greater than a molar concentration of a P-type dopant of the P-type semiconductor layer.
However, it is well known in the art form tunneling junction layer whose molar concentration of the P-type dopant is higher than the P-type semiconductor layer as is also taught by Kondo (Kondo – [0126] – “The tunnel junction layer 15 includes the junction between the n.sup.++ layer 15a doped with an n-type impurity at a high concentration and the p.sup.++ layer 15b doped with a p-type impurity at a high concentration (see FIG. 1A). In each of the n.sup.++ layer 15a and the p.sup.++ layer 15b, the impurity concentration is high, e.g., 1×10.sup.20/cm.sup.3.” and [0128] – “Each of the lower p-anode (DBR) layer 16a and the upper p-anode (DBR) layer 16c includes a combination of high-Al content low-refractive index layers of p-type Al.sub.0.9Ga.sub.0.1As with an impurity concentration of, for example, 1×10.sup.18/cm.sup.3” – therefore the concentration of the tunnel junction layer is greater than that of p-type semiconductor layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kondo, Grundmann and Hardin to come up with the claimed concentration of the tunnel junction layer and the p-type semiconductor layer.
Regarding Claim 13, the combination of Kondo, Grundmann and Hardin teaches the micro light-emitting diode chip according to claim 1, wherein the P-type Grundmann – [0027] – “First p-type semiconductor region 105 may also be Mg doped to impart the p-type character”).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo) in view of Grundmann) and Hardin, and in further view of Moros et al. (US 20200052137 A1 – hereinafter Moros).
Regarding Claim 8, the combination of Kondo, Grundmann and Hardin teaches claim 1 from which claim 8 depends.
But, the combination does not expressly disclose wherein a thickness of the tunneling junction layer along the stacking direction falls within a range of 50 angstroms to 500 angstroms.
However, it is well known in the art to form tunneling junction layer with different thicknesses as is also taught by Moros (Moros – [0059] – “An example of a tunnel junction fitting these criteria is a GaAs/AlGaAs tunnel junction, in which each of the GaAs and AlGaAs layers forming the tunnel junction has a thickness between 5 nm and 40 nm”. Therefore, choosing a thickness of 5 nm for both layers will be 10 nm [100 angstroms] which is within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a thickness of the tunneling junction layer along the stacking direction falls within a range of 50 angstroms to 500 angstroms as is taught by Moros into the combination of Kondo, Grundmann and Hardin.
Moros structure into combination of Kondo, Grundmann and Hardin structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED with the tunnel junction layer with the claimed range as is well known in the art.
Allowable Subject Matter
       Claims 5-7, 9, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
For claim 5: wherein the GaAs epitaxial structure layer has a trench passing through the N-type contact layer, the tunneling junction 25layer, the P-type semiconductor layer, the light-emitting layer, the N-type semiconductor layer, 12File: 098120f and a portion of the N-type window layer, and the trench exposes a third surface of the N-type window layer on one side of the N-type contact layer opposite to the stacking direction.
	Claims 6-7 depend from claim 5.

For claim 9: wherein each of a thickness of 15the N-type contact layer, a thickness of the tunneling junction layer, and a thickness of the light-emitting layer along the stacking direction is less than a thickness of each of the other layers of the GaAs epitaxial structure layer along the stacking direction.  
For claim 12: wherein a base material of 25the tunneling junction layer is (AlxGai-x)yIn1-yAszP1-z, and 0≤x, y, z≤1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898